Title: From James Madison to Joel R. Poinsett, 10 December 1824
From: Madison, James
To: Poinsett, Joel R.


        
          Dear Sir
          Montpellier Decr. 10. 1824
        
        The mention of your name among the members of Congress arrived at Washington gives me the occasion of offering my share of the public thanks due for the Volume regarding Mexico, of which you were so Obliging as to favor me with a Copy. I should not have delayed a moment in expressing the pleasure I derived from its authentic Statements, and valuable remarks, had I not been at a loss for the place at which you would be found; the more at a loss, as it had been suggested that you meditated a trip across the Atlantic, during the recess of Congress. Be pleased to accept, Sir, the assurance of my great esteem & respects.
        
          James Madison
        
      